DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (chemical compounds) and the specific compound chlorin e6 conjugated to MMAE via SEQ ID 1 and a PABC linker without traverse in the reply filed on 12 June, 2019.

Claims Status
Claims 1-4, 6, 9-14, 16, and 17 are pending.
Claim 1 has been amended.
Claims 9-11 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 12-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 1, and claims dependent on it, require that the conjugate self assemble into a nanoparticle when placed into an aqueous solution.  The issue is that self assembly is a function of more than a component of the solvent.  The IUPAC chemical dictionary defines the Krafft point as the temperature where the solubility of a surfactant is at the critical micelle concentration.  In other words, if the material is dissolved at a temperature below the Krafft point, no nanoparticles will form.  Corrin et al (J. Am. Chem. Soc. (1947) 69 p683-688) teaches that salts will affect the critical micelle concentration (abstract).  Thus, we have three parameters (temperature, concentration, and salt concentration), that will affect if nanoparticles will form.  It is not difficult to think of other possible confounding variables, such as addition of organic solvents to the mix, or co-surfactants, or other parameters.  If an embodiment forms nanoparticles under one set of conditions, but not another, it is not clear if the limitation of self assembly into nanoparticles upon formulation in aqueous solution is met.
response to applicant’s arguments
	Applicants have deleted the term “self assemble” from the claim, which they state overcomes the rejection.
Applicant's arguments filed 25 May, 2021 have been fully considered but they are not persuasive.

The issue is that nanoparticles will not even form under some conditions.  The claims still require that the construct form a particle when placed into aqueous solution; using different terminology does not change the actual claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20020155999, cited by applicants) in view of Luo et al (Onc. Lett. (2015) 9 p551-556), Sanderson et al (Clin. Canc. Res. (2005) 11 p843-852), Chung et al (Biomaterials (2016) 94 p1-8) and Bachor et al (PNAS (1991) 88 p1580-1584).

Han discusses porphyrin-like molecules attached to an anticancer drug via a peptide chain designed to be cleaved in the conditions surrounding a tumor (abstract).  The porphyrin like molecule is highly selective for neoplastic tissues (paragraph 7) and have been used as photosensitizers (paragraph 12).  Among the porphyrin like molecules are chlorins (paragraph 25).  This construct allows for many benefits:  1) selective uptake into tumors, 2) activation due to cleavage of the peptide, and 3) the porphorin itself can be used as a photosensitizer (paragraph 23).  
The difference between this reference and the instant claims (and applicant’s elected species) is that the Han does not discuss caspase cleavage, nor the specific components of applicant’s elected species (although the genera discussed by the application include applicant’s elected species).
Luo et al discuss photodynamic therapy with chlorin e6 (title).  The photosensitizer selectively accumulates in tumor tissue after injection (p551, 2nd column, 2nd paragraph, continues to p552).  This reference 
Sanderson et al discuss an antibody drug conjugate, where an antibody is attached to monomethyl aurostatin E (MMAE) via a cleavable linker (abstract).  Note that this is very similar to the constructs of Han; with a localization agent (antibody vs porphoryn-like molecule) attached via a peptide to an anticancer agent.  The antibody was attached to the peptide Val-Cit, which was attached via a PABC to MMAE; cleavage of the peptide by cathepsin B releases the drug (fig 1, p847, bottom of page).  The material was dissolved in PBS (p845, 1st column, 3d paragraph).  This reference shows that similar constructs to those of Han use an enzyme cleavable peptide attached to MMAE via PABC.
	Chung et al discuss caspase cleavable prodrugs for tumor therapy (title).  This is a prodrug attached to albumin to facilitate tumor accumulation, attached via a cleavable peptide to a chemotherapeutic (abstract).  Note the similarities to the constructs of Han and Sanderson et al.  The albumin is bound to a linker, which is connected to the peptide Ac-KGDEVD via the lysine side chain, which is attached via PABC to doxorubicin (fig 1b, p2, bottom of page).  Caspase 3 is upregulated by irradiation, which allows for controlled release of the drug by radiotherapy (p1, 2nd column, 2nd paragraph, continues to p2).  In vivo, the construct slowed the growth of tumors when coupled with radiation, but had little effect otherwise (p5, 2nd column, 5th paragraph, continues to p6).  This allows the cytotoxic effect to be highly focused in the region where the radiation was given (p6, 2nd column, 2nd paragraph).  
	Bachor et al discuss chlorin e6 attached to microspheres (title).  A relatively generic reaction with an amide forming reagent (p1580, 2nd column, 4th paragraph) gave selectivity for a specific carboxylate in the chlorin (fig 1, p1581, 2nd column, bottom of page).  This reference shows that relatively generic chemistry gives specificity for the same carboxylate in chlorin e6 that is used by applicants for conjugation in claim 7.
	Therefore, it would be obvious to use the chlorin e6 of Luo et al in the construct of Han, as Luo et al teaches that this porphorin like molecule has all the features that Han states is necessary for the construct.  As Han explicitly states that chlorins are useful in their invention, an artisan in this field would use this photosensitizer with a reasonable expectation of success.

	Finally, it would be obvious to use the peptide of Chung et al, to allow for highly focused cytotoxic effect directed by irradiation.  As Han discusses using peptides cleavable by the tumor enzymes, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Han et al discusses a chemotherapeutic attached via a cleavable peptide to a porphorin like molecule (photosensitizer).  Chung et al discusses a caspase 3 cleavable peptide identical to SEQ ID 1 with a PABC linker for tumor treatment.  The resulting material is identical to applicant’s elected species, and must necessarily have the same properties.  Thus, the combination of references renders obvious claims 1, 3, 4, and 12-14.
	Luo et al render obvious using a chlorin e6, rendering obvious claims 2 and 6.
	Sanderson et al teaches PBS solutions, which will necessarily lead to formation of the nanoparticles.  Thus the combination of references render obvious claim 16.
Sanderson et al teach MMAE, rendering obvious claim 17.
response to applicant’s arguments:
Applicants argue that the rejection does not meet the newly added limitation of a nanoparticle diameter, that the formed particles are internalized, in contrast to the references cited, and provides better results than Chung et al.
Applicant's arguments filed 25 May, 2021 have been fully considered but they are not persuasive.

As noted in the rejection, this is the same construct as applicants, so it will necessarily have the same properties, such as self assembly.  Placing more details of these properties into the claims, absent secondary considerations, will not make the claims allowable.
Applicants next argue that the claimed compounds are internalized.  While applicants have not stated why they think this overcomes the rejection, it will be considered using the framework for unexpected results.  There are a number of issues with this argument.  First, it is not clear that the scope of the results are 
Finally, applicants argue that their invention gives better results than shown by Chung et al.  The only thing that the experiment of Chung et al has in common with the experiment described by applicants is the linker and both use some cancer model in mice.  It is difficult to see how the two experiments can be usefully compared to say that one compound is better than another.  In any event, even if the compounds of applicants are better than the compound of Chung et al, it is not clear why this would render the claims allowable.  Comparisons are made to the closest prior art (MPEP 716.02(e)), which is Han et al, not Chung et al.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 6, 12-14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this rejection is necessitated by amendment.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.


(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants have demonstrated that their elected species self assembles in water to form particles of the claimed size when measured by one method.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants have claimed constructs that form particles of a given diameter.  That requires that the constructs have the functional ability to form a particle of the given size in water.  However, applicants have not described the structural features required to meet this functional limitation.  A person of skill in the art would be unable to determine what chemical/physical/sequence features are required to meet the claim limitation.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
Applicants describe the self assembly as a micellular process due to a hydrophilic linker and two hydrophobic drugs (p8, 2nd paragraph).  Note that there is no claim limitation that the peptide or the linker be hydrophilic.  However, this is not the only method of self assembly; McGuiness et al (ACS Nano (2014) 8(12) p12514-12523) modifies the hydrophobic properties of collagen peptides to generate a wide range of self assembled structures (abstract).  Indeed, very subtle changes in hydrophobicity can have dramatic effects (p12514, 1st column, 2nd paragraph, continues to 2nd column).  
The particle diameter is not an inherent feature of peptide conjugates in general or surfactant type materials.  Doll et al (J. Nanobiotechnol (2015) 13(73)) developed self assembling peptides of 36 amino acids that form particles of less than 20 nm in size (abstract).  Indeed, peptide self assembly need not even form spherical particles; McGuiness et al discusses forming hundred nanometer disks and nanotubes (abstract).  
Given the wide range of sizes and shapes of self assembled particles in the literature, it would be assumed that applicants have provided a detailed analysis of what features in their invention controls the size of the particles.  Unfortunately, they have not.  There are a handful of experiments showing that the elected species, th paragraph).  There is no explanation of how changing the features of the elected species will affect the size of the particles, or how to predict the size of a particle formed from embodiments of the claims, nor is there anything more than very general trends noted in the prior art.
(d) representative number of samples:  Applicants give a grand total of one example.  Given the prior art shows that fairly subtle differences can have dramatic effects, the breadth of the claims, and the total lack of any description of how to predict the diameter of self assembled particles, this is not sufficient to meet the written description requirement.

Claim Rejections - 35 USC § 112(b)
The legal basis for rejections under this statute was given above, and will not be repeated here.

Claims 1-4, 6, 12-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note this rejection is necessitated by amendment.
Applicants have required that the material form particles of a given size in aqueous formulations.  However, the conditions are not given.  This would be expected to be an important variable, for example, Miravet et al (Soft Matt. (2013) 9 p3558-3364) teaches that changes in temperature of peptide self-assembled structures can change from particle to tape structures (abstract).  Also compare figures 4a and 4b of the instant application – the same nanoparticles measured by different techniques differ in size by about a factor of 2.  Varade et al (Colloids Surf. A (2005) 259 p95-101) teaches that salt affects the size of micelles for a cationic surfactant (abstract).  It is not difficult to imagine other factors that could change the size, such as addition of hydrophilic organic solvents, cosurfactants, or oils.  As the conditions under which these particles are formed and measured are not given, and those parameters will change a claimed feature, this renders the claims indefinite.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658